Citation Nr: 1015754	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected residuals of a sacroiliac injury with 
spondylarthrosis, lumbar vertebrae.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to 
September 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of a sacroiliac injury 
with spondylarthrosis, lumbar vertebrae, currently evaluated 
as 40 percent disabling under Diagnostic Code (DC) 5243.  38 
C.F.R. § 4.71a (2003); 38 C.F.R. § 4.71a (2009).  

By way of procedural background, the Veteran was granted 
service connection for a sacro-iliac injury in a November 
1948 RO rating decision, and assigned a 10 percent rating, 
from September 10, 1944 to March 31, 1946, and from April 
1946.  A January 1965 RO rating decision granted a 10 percent 
rating for the sacro-iliac injury and weakness, from January 
1, 1959.  

A May 1971 RO rating decision granted an increased rating to 
20 percent for the back disability, effective on March 16, 
1971.  

Finally, a December 1975 RO rating decision granted an 
increased rating to 40 percent, effective on February 19, 
1975.  The Veteran filed his current claim for an increase in 
May 2007.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).  

Significantly, in his VA Form 9, Appeal to Board of Veterans' 
Appeals, received in December 2008, and in an Appellant's 
Brief, dated in March 2010, the Veteran and his 
representative have asserted that his service-connected 
residuals of a sacroiliac injury with spondylarthrosis, 
lumbar vertebrae has worsened since his last VA examination.  

The Veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

VA's duty to assist a veteran includes providing a thorough 
and contemporaneous examination when the record does not 
adequately reveal the current state of the Veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

The Veteran was last afforded a VA examination in July 2007, 
approximately 3 years ago.  Hence, in light of the passage of 
time and the assertions that his spine disability has 
worsened since that examination, he should be scheduled for 
another examination in order to evaluate the current nature 
and severity of his service-connected residuals of a 
sacroiliac injury with spondylarthrosis, lumbar vertebrae.  

Under 38 C.F.R. § 3.326(a) (2009), a VA examination will be 
authorized where there is a possibility of a valid claim.  

The Veteran is hereby advised that failure to report for the 
scheduled examinations, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.  

Further, the record indicates that the Veteran receives 
treatment through the Northport VA Medical Center (VAMC).  VA 
treatment records from that facility, dated from November 
2004 through to December 2009, have been associated with the 
record.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Hence, the RO must obtain all outstanding pertinent medical 
records from the Northport VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2009) as regards requesting 
records from Federal facilities.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by VCAA prior to readjudicating the 
claim on appeal.  The RO's adjudication of the claim should 
include consideration of all evidence added to the record 
since the RO's last adjudication of the claim).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  The RO should obtain any outstanding 
records of evaluation and/or treatment of 
the Veteran from the Northport VAMC since 
December 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  The 
Veteran also should be notified that he 
can submit additional evidence to support 
his claim for increase.  

2.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for a VA examination 
to ascertain the current severity of his 
service-connected residuals of a 
sacroiliac injury with spondylarthrosis, 
lumbar vertebrae.  Prior to examining the 
Veteran, the examiner must review the 
entire claims file, including a complete 
copy of this remand.  All necessary 
diagnostic testing should be performed, 
and all clinical findings should be 
reported in detail.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected residuals of a 
sacroiliac injury with spondylarthrosis, 
lumbar vertebrae.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

In addition, after considering the 
Veteran's documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

Finally, the examiner should set forth in 
the examination report all examination 
findings and the complete rationale for 
any conclusions reached.  If the Veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a fully responsive 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



